DETAILED ACTION
This office action is in response to the application filed on 10/25/2022
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 2 and 12 are objected to because of the following informalities:  
Claim 1 recites in part “the event interpretation module being configured to use (i) a group table …, (ii) a location tree …, and (iii) a virtual event matrix …” without a previous recitation of “an event interpretation module”, however it seems the intent was to recite “the expression interpretation module being configured to use (i) a group table …, (ii) a location tree …, and (iii) a virtual event matrix …” as it is in the same paragraph as an expression interpretation module and consistent with para.0038 of applicants specification which states: “the expression interpretation module 270 uses three collections of data to determine the target devices: a group table 710, a location tree 720, and a virtual event matrix 730, each of which will now be described.”
Claim 2 recites in part “a system according to..”, based on other dependent claims, it seems the intent was to recite “a control system according to”.  
The claim set contains 2 different Claim 12’s.  In this case the second claim 12 recites in part “12. The system according to claim 12…”.  All claims from the second claim 12 and on should have their claim number shifted by 1.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a receiving module that is capable of receiving a request that entails changing attributes of devices, “ in claim 1
“an expression generation module that is capable of generating, based on the request, an event expression corresponding to the changes in attributes of devices,” in claim 1
“an expression interpretation module that is capable of interpreting the event expression to select target devices having attributes to be changed,” in claim 1
“the event interpretation module being configured to use (i) a group table that indicates groups of devices sharing at least one characteristic, (ii) a location tree indicating a hierarchy of locations for the devices, and (iii) a virtual event matrix correlating attributes of the devices to events,” in claim 1
“an event interpretation module that is capable of generating device control commands for changing the attributes of the selected target devices”, in claim 1
“a transmission module that is capable of transmitting the device control commands to the selected target devices.” in claim 1
“the devices controllers being capable of generating device control commands for changing attributes of the selected target devices” in claim 2
“a receiving module that is capable of receiving a request that entails changing attributes of devices”, in claim 10
“an expression generation module that is capable of generating an event expression corresponding to the changes in attributes of devices based on the request,” in claim 10
 “an expression interpretation module that is capable of interpreting the event expression to select target devices having attributes to be changed”, in claim 10
“an event interpretation module that is capable of generating device control commands for changing the attributes of the selected target devices,” in claim 10
 and “a transmission module that is capable of transmitting the device control commands to the selected target devices.” in claim 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James et al. (hereinafter James, US 2018/0096683 A1).

Regarding Claim 10, James discloses A control system (James: para.0035 “System 100 includes a control device 102 and a server 104.”) connectable to a plurality of devices (James: Fig.1 devices 118), 
the control system comprising: one or more computer processors (James: para.0083-0085); and 
one or more memories storing instructions to be executed by the one or more computer processors, wherein the instructions stored in the one or more memories are executable by the one or more computer processors to cause the control system to function as (James: para.0083-0085): 
a receiving module (James: para.0084 “The server 710 can also include a network interface used to communicate with one or more client devices 730 over the network 740.”) 
that is capable of receiving a request (James: para.0036 “Upon receiving the voice utterance from the user, the control device 102 can provide data indicative of the voice utterance to the server 104. ” server receives the voice command from the control device 102)
 that entails changing attributes of devices (James: para.0022 “The voice utterance can be any suitable voice utterance specifying an intent to control one or more smart devices. For instance, a user may provide a voice utterance with the intent of changing a state of a smart device (e.g. turning a smart device on or off, increasing the volume of a smart device, etc.), ” the utterance can be a command to change a device attribute such as its state), 
an expression generation module (James: para.0044 transcriber) that is capable of generating an event expression corresponding to the changes in attributes of devices  based on the request (James: para.0044 “As indicated, the transcriber 108 can determine one or more text transcriptions of the voice utterance based at least in part on the language model data 114. ” para.0026 “As an example, if a transcription of a voice utterance from a user states to “turn on the lights,” ” the expression can be determined based on the utterance, for example “turn on the lights”), 
the event expression (i) having near natural language syntax (James: para.0044 “As indicated, the transcriber 108 can determine one or more text transcriptions of the voice utterance based at least in part on the language model data 114. ” para.0026 “As an example, if a transcription of a voice utterance from a user states to “turn on the lights,” ” the expression “turn on the lights” has language syntax)and 
(ii) specify an event and a description of a set of devices with attributes to be changed in accordance with the event (James: para.0027 “For instance, if the transcription reads “turn on the couch lamp,” the device topology representation can be accessed to determine if there is a device specified in the device topology representation having a device identifier of “couch lamp.”” the transcription from the transcriber can result in the event of “turn on” and the set of devices of “couch lamp” para.0076 “For instance, if multiple devices have the same or similar device identifier, the selected devices may not be able to be determined. If the selected device(s) can be determined, at (506), method (500) can include determining the selected device(s) and the actions to be performed by the selected devices.” the command can identify multiple devices to be the target of the event, the event being the action such as “turn on”, which would change the state of the device to on.), 
an expression interpretation module (James: Fig. 1 interpreter) that is capable of interpreting the event expression to select target devices having attributes to be changed (James: para.0046 “The determined transcription can be provided to the interpreter 110. The interpreter 110 can be configured to determine an intent of the user in providing the voice utterance to the control device 102. In particular, the interpreter 110 can be configured to determine one or more selected devices 118, and one or more actions to be performed by the selected devices 118 based at least in part on the transcription.” para.0026 “As an example, if a transcription of a voice utterance from a user states to “turn on the lights,” the semantic interpretation of the transcription can attempt to determine an action to be performed (e.g. an activation of one or more light devices), and one or more selected devices to perform the action (e.g. one or more appropriate lighting devices intended to be controlled by the user)” the command is then interpreted and the device target and its attribute can be determined.  In this case, the light, and its state is changed to on.),
 an event interpretation module (James: para.0058, fig. 3 command generator) that is capable of generating device control commands for changing the attributes of the selected target devices (James: para.0059 “Once the selected device(s) and the actions to be performed have been determined, one or more control commands can be determined instructing the selected device(s) to perform the appropriate action(s). In particular, data indicative of the selected device(s) and the action(s) to be performed can be provided to the command generator 112. The command generator 112 can determine one or more suitable control commands for the selected device(s). As indicated, the control commands can be any suitable control command for communicating with the selected device(s). ” command generator generates the command using the information generated in steps 202-208 in Fig. 4. para.0066 “At (210), method (200) can include generating one or more control commands for the one or more selected devices based at least in part on the interpretation.”), and 
a transmission module that is capable of transmitting the device control commands to the selected target devices (James: Fig. 8, para.0084 “The server 710 can also include a network interface used to communicate with one or more client devices 730 over the network 740. ” the network interface is both the receiving module and transmission module, as it communicates with client devices 730. para.0066 “At (212), the method (200) can include providing the one or more control commands to the selected devices, such that the selected devices can execute the control commands and perform the appropriate actions.”).

Regarding Claim 11, James teaches claim 10 as set forth above.
James further discloses wherein the description of the set of devices in the event expression includes at least one of names of the devices (James: para.0047 “For instance, if the transcription reads “turn the volume up on the living room speaker,” ” Fig. 3 shows that “living room speaker” is the name of the device), 
types of the devices (James: para.0049 ““turn on the sofa lamp,” the interpreter 110 can identify the device identifier “couch lamp,” and can determine that the phrase “sofa lamp” is sufficiently similar to the device identifier “couch lamp.”” lamp type), 
user defined groups of devices (James: para.0029 “As an example, a transcription reading “turn on the lights in the bedroom,” may not include a reference to a specific device identifier, such that a direct match cannot be determined. In such instance, the device topology representation may be accessed to infer one or more selected devices. For instance, the device topology representation can be accessed to identify a room labeled “bedroom” in a structure specified in the device topology representation. If such “bedroom” is identified, one or more appropriate devices located within the bedroom can be identified. For instance, if the device topology representation specifies one or more lighting devices within the bedroom, at least one of the one or more lighting devices can be inferred as the selected device(s).” bedroom grouped devices, para.0037 “The device topology representation 116 can be constructed by the user to define an organizational topology of one or more smart devices associated with the user. ”), and 
a location of devices (James: para.0029 “As an example, a transcription reading “turn on the lights in the bedroom,” may not include a reference to a specific device identifier, such that a direct match cannot be determined. In such instance, the device topology representation may be accessed to infer one or more selected devices. For instance, the device topology representation can be accessed to identify a room labeled “bedroom” in a structure specified in the device topology representation. If such “bedroom” is identified, one or more appropriate devices located within the bedroom can be identified. For instance, if the device topology representation specifies one or more lighting devices within the bedroom, at least one of the one or more lighting devices can be inferred as the selected device(s).” bedroom location devices).

Regarding Claim 12, James discloses a control system according to claim 10 as set forth above.
James further discloses A system comprising: at least one user interface (James: Fig. 1 control device 102, para.0022 “In some implementations, the control device can be a user device associated with the user, such as a smartphone, tablet, laptop computer, desktop computer, wearable computing device, and/or other suitable user device. ” each of these devices contains a user interface); 
a control system according to claim 10 (James: Fig. 1 server 104, the control system of claim 10 is mapped to the server 104.) operatively connected to the at least one user interface (James: para.0036 “Upon receiving the voice utterance from the user, the control device 102 can provide data indicative of the voice utterance to the server 104. ” server receives the voice command from the control device 102, therefore operatively connected); and 
a plurality of devices operatively connected to the control system (James: fig. 1 selected devices 118, para.0047 “The interpreter 110 can determine the one or more selected devices 118 and/or the actions to be performed based at least in part on the device topology representation 116. For instance, the interpreter 110 can compare the transcription against the device topology representation 116 to determine the selected devices 118 and/or the actions to be performed.” the selected devices 118 are the devices that the commands are directed towards, and instructions provided to in step 212 of fig. 4, and para.0066.).

Regarding the second Claim 12, James discloses claim 12 as set forth above.
James further discloses wherein the plurality of devices include one or more of a lighting device (James: para.0018 lighting device), an audio device (James: para.0018 home theatre), a video device (James: para.0018 home theatre), a heating device (James: para.0018 air conditioning), a cooling device (James: para.0018 air conditioning), a cooking appliance, a cleaning appliance, a safety appliance (James: para.0018 door locking and security), a window shade operating device, an alarm clock, a doorbell, a door lock (James: para.0018 door locking), an alarm system (James: para.0018 security, and alarm), a temperature-control device (James: para.0018 air condition), a lawn sprinkler system (James: para.0018 irrigation), a temperature sensor (James: para.0018 thermostat), a light sensor, a motion detector, a power-usage meter, a device detecting whether objects such as windows and doors are open or closed (James: para.0018 door locking system), and an internet communication device or sensor (James: para.0018 thermostat).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-8, 13-15, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over James et al. (hereinafter James, US 2018/0096683 A1) in view of Barnett et al. (hereinafter Barnett, US 2013/0107131 A1).

Regarding Claim 1, James discloses  A control system (James: para.0035 “System 100 includes a control device 102 and a server 104.”) that is connectable to a plurality of devices (James: Fig.1 devices 118), 
the control system comprising: one or more computer processors (James: para.0083-0085); and 
one or more memories storing instructions to be executed by the one or more computer processors, wherein the instructions stored in the one or more memories are executable by the one or more computer processors to cause the control system to function as (James: para.0083-0085): 
a receiving module (James: para.0084 “The server 710 can also include a network interface used to communicate with one or more client devices 730 over the network 740.”) that is capable of receiving a request (James: para.0036 “Upon receiving the voice utterance from the user, the control device 102 can provide data indicative of the voice utterance to the server 104. ” server receives the voice command from the control device 102) that entails changing attributes of devices (James: para.0022 “The voice utterance can be any suitable voice utterance specifying an intent to control one or more smart devices. For instance, a user may provide a voice utterance with the intent of changing a state of a smart device (e.g. turning a smart device on or off, increasing the volume of a smart device, etc.), ” the utterance can be a command to change a device attribute such as its state), 
an expression generation module (James: para.0044 transcriber) that is capable of generating, based on the request, an event expression corresponding to the changes in attributes of devices (James: para.0044 “As indicated, the transcriber 108 can determine one or more text transcriptions of the voice utterance based at least in part on the language model data 114. ” para.0026 “As an example, if a transcription of a voice utterance from a user states to “turn on the lights,” ” the expression can be determined based on the utterance, for example “turn on the lights”), 
an expression interpretation module (James: Fig. 1 interpreter) that is capable of interpreting the event expression to select target devices having attributes to be changed (James: para.0046 “The determined transcription can be provided to the interpreter 110. The interpreter 110 can be configured to determine an intent of the user in providing the voice utterance to the control device 102. In particular, the interpreter 110 can be configured to determine one or more selected devices 118, and one or more actions to be performed by the selected devices 118 based at least in part on the transcription.” para.0026 “As an example, if a transcription of a voice utterance from a user states to “turn on the lights,” the semantic interpretation of the transcription can attempt to determine an action to be performed (e.g. an activation of one or more light devices), and one or more selected devices to perform the action (e.g. one or more appropriate lighting devices intended to be controlled by the user)” the command is then interpreted and the device target and its attribute can be determined.  In this case, the light, and its state is changed to on.), 
the event interpretation module being configured to use (i) a group table that indicates groups of devices sharing at least one characteristic (James: para.0027 “For instance, if the transcription reads “turn on the couch lamp,” the device topology representation can be accessed to determine if there is a device specified in the device topology representation having a device identifier of “couch lamp.”” The interpreter when generating the interpretation of the utterance that has been transcribed can access the device topology representation  para.0040 “In particular, the living room 158 is associated with a lighting device having a device identifier of “couch lamp,” a thermostat device having a device identifier of “downstairs thermostat,” and a speaker device having a device identifier of “living room speaker.” ” Fig. 3 shows this topology representation, and each group of devices of each room is a group table, as they share the common characteristic of room of main house.), 
(ii) a location tree indicating a hierarchy of locations for the devices (James Fig. 3, para.0040 “The device topology representation 116 defines a topology of a plurality of smart devices within a plurality of structures associated with the user. In particular, the structures include a main home 152, a beach house 154, and an office 156 associated with the user. Each structure can be organized in to one or more rooms within the structure. For instance, FIG. 3 depicts a living room 158, a bedroom 160, and a guest room 162 associated with the main home 152.” the topological representation as a whole is the location tree, that shows the location of each device, house and room.), and 
(iii) a virtual event dataset correlating attributes of the devices to events (James: para.0050 “In some implementations, the interpreter 110 can infer the selected devices based at least in part on the device attributes specified in the device topology representation 116. The device attributes can specify a type of each device (e.g. lighting device, speaker device, etc.), one or more capabilities of, or actions that can be performed by, each device (e.g. turn on, turn off, increase volume, decrease volume, increase speed, decrease speed, etc.), and/or other suitable attributes or traits associated with the device. In this manner, the transcription can be compared against the device attributes specified in the device topology representation to determine the one or more selected devices. For instance, the interpreter 110 can compare one or more terms in the transcription with the one or more device attributes for the devices to determine a correlation. For instance, if the transcription reads “increase the temperature,” the interpreter 110 can attempt to identify one or more devices having suitable attributes associated with an action of increasing a temperature. In this manner, the interpreter 110 may be able to narrow the appropriate devices to the “upstairs thermostat” and the “downstairs thermostat.”” the topology representation 116 also contains device attributes, the data set of each of the devices attributes that identify the type of device it is for example a lighting device, is associated with the event of turning on the light for example.), 
an event interpretation module (James: para.0058, fig. 3 command generator) that is capable of generating device control commands for changing the attributes of the selected target devices (James: para.0059 “Once the selected device(s) and the actions to be performed have been determined, one or more control commands can be determined instructing the selected device(s) to perform the appropriate action(s). In particular, data indicative of the selected device(s) and the action(s) to be performed can be provided to the command generator 112. The command generator 112 can determine one or more suitable control commands for the selected device(s). As indicated, the control commands can be any suitable control command for communicating with the selected device(s). ” command generator generates the command using the information generated in steps 202-208 in Fig. 4. para.0066 “At (210), method (200) can include generating one or more control commands for the one or more selected devices based at least in part on the interpretation.”), and 
a transmission module that is capable of transmitting the device control commands to the selected target devices (James: Fig. 8, para.0084 “The server 710 can also include a network interface used to communicate with one or more client devices 730 over the network 740. ” the network interface is both the receiving module and transmission module, as it communicates with client devices 730. para.0066 “At (212), the method (200) can include providing the one or more control commands to the selected devices, such that the selected devices can execute the control commands and perform the appropriate actions.”).
However James does not explicitly disclose a virtual event matrix correlating attributes of the devices to events.
Barnett discloses a virtual event matrix correlating attributes of the devices to events (Barnett: Fig. 7, the attribute of the device, such as the hard ware or software elements 720, are mapped to a command 702. para.0047 “By way of specific example, receipt of a "TV power on" request from remote control 102 or the like at a UEC provisioned with the preferred command matrices illustrated in FIG. 7 may cause retrieval of data element 720, indicating that the command is to be communicated to the TV appliance, e.g., television 106, using an HDMI CEC command. At step 1304, the UCE programming may determine if the retrieved value constitutes a null element.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine James and Barnett in order to incorporate a virtual event matrix correlating attributes of the devices to events.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving organization of commands to device interface to ease command generation by the system (Barnett: para.0047).

Regarding Claim 3, James-Barnett discloses claim 1 as set forth above.
James further discloses wherein the event expression generated by the expression generation module specifies the event and a description of a set of devices with attributes to be changed in accordance with the event (James: para.0027 “For instance, if the transcription reads “turn on the couch lamp,” the device topology representation can be accessed to determine if there is a device specified in the device topology representation having a device identifier of “couch lamp.”” the transcription from the transcriber can result in the event of “turn on” and the set of devices of “couch lamp” para.0076 “For instance, if multiple devices have the same or similar device identifier, the selected devices may not be able to be determined. If the selected device(s) can be determined, at (506), method (500) can include determining the selected device(s) and the actions to be performed by the selected devices.” the command can identify multiple devices to be the target of the event.).

Regarding Claim 4 James-Barnett discloses claim 3 as set forth above.
James further discloses wherein the description of the set of devices in the event expression includes at least one of names of the devices (James: para.0047 “For instance, if the transcription reads “turn the volume up on the living room speaker,” ” Fig. 3 shows that “living room speaker” is the name of the device), 
types of the devices (James: para.0049 ““turn on the sofa lamp,” the interpreter 110 can identify the device identifier “couch lamp,” and can determine that the phrase “sofa lamp” is sufficiently similar to the device identifier “couch lamp.”” lamp type), 
user defined groups of devices (James: para.0029 “As an example, a transcription reading “turn on the lights in the bedroom,” may not include a reference to a specific device identifier, such that a direct match cannot be determined. In such instance, the device topology representation may be accessed to infer one or more selected devices. For instance, the device topology representation can be accessed to identify a room labeled “bedroom” in a structure specified in the device topology representation. If such “bedroom” is identified, one or more appropriate devices located within the bedroom can be identified. For instance, if the device topology representation specifies one or more lighting devices within the bedroom, at least one of the one or more lighting devices can be inferred as the selected device(s).” bedroom grouped devices, para.0037 “The device topology representation 116 can be constructed by the user to define an organizational topology of one or more smart devices associated with the user. ”), 
a location of devices devices(James: para.0029 “As an example, a transcription reading “turn on the lights in the bedroom,” may not include a reference to a specific device identifier, such that a direct match cannot be determined. In such instance, the device topology representation may be accessed to infer one or more selected devices. For instance, the device topology representation can be accessed to identify a room labeled “bedroom” in a structure specified in the device topology representation. If such “bedroom” is identified, one or more appropriate devices located within the bedroom can be identified. For instance, if the device topology representation specifies one or more lighting devices within the bedroom, at least one of the one or more lighting devices can be inferred as the selected device(s).” bedroom location devices), and 
wherein set operators may be used to combine multiple sets of devices (James: para.0027 “For instance, if the transcription reads “turn on the couch lamp,” the device topology representation can be accessed to determine if there is a device specified in the device topology representation having a device identifier of “couch lamp.”” the transcription from the transcriber can result in the event of “turn on” and the set of devices of “couch lamp” para.0076 “For instance, if multiple devices have the same or similar device identifier, the selected devices may not be able to be determined. If the selected device(s) can be determined, at (506), method (500) can include determining the selected device(s) and the actions to be performed by the selected devices.” the command can identify multiple devices to be the target of the event.).

Regarding Claim 5, James-Barnett discloses claim 4 as set forth above.
James further discloses wherein the event expression generated by the expression generation module has near natural language syntax (James: para.0023 “The voice utterance can be interpreted to determine a control command intended by the user for one or more smart devices. In this regard, speech recognition can be performed on the voice utterance based at least in part on the device topology representation. For instance, data indicative of the voice utterance can be provided to one or more language models to determine a transcription of the voice utterance. In some implementations, a general language model can be biased towards the device topology representation to determine a text transcription of the voice utterance. ” para.0068 “At (302), method (300) can include accessing a general language model. As indicated, the general language model can include a plurality of common phrases. A phrase can be a sequence of one or more words. The general language model can further include probability estimates associated with each phrase indicative of an estimation of the probability of the occurrence of the associated phrase” the transcription can use various language models, including phrases which include a sequence of words, therefore including syntax.).

Regarding Claim 6, James-Barnett discloses claim 1 as set forth above.
James further discloses wherein the characteristics of the groups of devices in the group table include at least one of names (James: Fig. 3, it can be seen every device has a name), types (James: para.0050 “The device attributes can specify a type of each device (e.g. lighting device, speaker device, etc.)”), aspects (James: para.0050 “The device attributes can specify … other suitable attributes or traits associated with the device.” any general attribute or trait), and functions of the devices (James: para.0050 “The device attributes can specify …one or more capabilities of, or actions that can be performed by, each device (e.g. turn on, turn off, increase volume, decrease volume, increase speed, decrease speed, etc.), ”).

Regarding Claim 7, James-Barnett discloses a control system according to claim 1 as set forth above.
James further discloses at least one user interface (James: Fig. 1 control device 102, para.0022 “In some implementations, the control device can be a user device associated with the user, such as a smartphone, tablet, laptop computer, desktop computer, wearable computing device, and/or other suitable user device. ” each of these devices contains a user interface); 
a control system according to claim 1 (James: Fig. 1 server 104, the control system of claim 1 is mapped to the server 104, modified by barnett.)
operatively connected to the at least one user interface (James: para.0036 “Upon receiving the voice utterance from the user, the control device 102 can provide data indicative of the voice utterance to the server 104. ” server receives the voice command from the control device 102, therefore operatively connected); and 
the plurality of devices operatively connected to the control system (James: fig. 1 selected devices 118, para.0047 “The interpreter 110 can determine the one or more selected devices 118 and/or the actions to be performed based at least in part on the device topology representation 116. For instance, the interpreter 110 can compare the transcription against the device topology representation 116 to determine the selected devices 118 and/or the actions to be performed.” the selected devices 118 are the devices that the commands are directed towards, and instructions provided to in step 212 of fig. 4, and para.0066.).

Regarding Claim 8, James-Barnett discloses claim 7 as set forth above.
James further discloses wherein the plurality of devices include one or more of a lighting device (James: para.0018 lighting device), an audio device (James: para.0018 home theatre), a video device (James: para.0018 home theatre), a heating device (James: para.0018 air conditioning), a cooling device (James: para.0018 air conditioning), a cooking appliance, a cleaning appliance, a safety appliance (James: para.0018 door locking and security), a window shade operating device, an alarm clock, a doorbell, a door lock (James: para.0018 door locking), an alarm system (James: para.0018 security, and alarm), a temperature-control device (James: para.0018 air condition), a lawn sprinkler system (James: para.0018 irrigation), a temperature sensor (James: para.0018 thermostat), a light sensor, a motion detector, a power-usage meter, a device detecting whether objects such as windows and doors are open or closed (James: para.0018 door locking system), and an internet communication device or sensor (James: para.0018 thermostat).

Regarding Claim 13, James discloses A method for controlling a plurality of devices (James: para.0018 “Example aspects of the present disclosure are directed to controlling smart devices based on voice commands from a user.”), the method comprising: 
receiving at a computer control system a request that necessitates changes in attributes of the devices (James: para.0036 “Upon receiving the voice utterance from the user, the control device 102 can provide data indicative of the voice utterance to the server 104. ” server receives the voice command from the control device 102) that entails changing attributes of devices (James: para.0022 “The voice utterance can be any suitable voice utterance specifying an intent to control one or more smart devices. For instance, a user may provide a voice utterance with the intent of changing a state of a smart device (e.g. turning a smart device on or off, increasing the volume of a smart device, etc.), ” the utterance can be a request to change a device attribute such as its state); 
generating an event expression corresponding to the changes in attributes of the devices based on the request (James: para.0044 “As indicated, the transcriber 108 can determine one or more text transcriptions of the voice utterance based at least in part on the language model data 114. ” para.0026 “As an example, if a transcription of a voice utterance from a user states to “turn on the lights,” ” the expression can be determined based on the utterance, for example “turn on the lights”); 
interpreting the event expression to select target devices having attributes to be changed as a result of the event (James: para.0046 “The determined transcription can be provided to the interpreter 110. The interpreter 110 can be configured to determine an intent of the user in providing the voice utterance to the control device 102. In particular, the interpreter 110 can be configured to determine one or more selected devices 118, and one or more actions to be performed by the selected devices 118 based at least in part on the transcription.” para.0026 “As an example, if a transcription of a voice utterance from a user states to “turn on the lights,” the semantic interpretation of the transcription can attempt to determine an action to be performed (e.g. an activation of one or more light devices), and one or more selected devices to perform the action (e.g. one or more appropriate lighting devices intended to be controlled by the user)” the command is then interpreted and the device target and its attribute can be determined.  In this case, the light, and its state is changed to on. para.0076 “For instance, if multiple devices have the same or similar device identifier, the selected devices may not be able to be determined. If the selected device(s) can be determined, at (506), method (500) can include determining the selected device(s) and the actions to be performed by the selected devices.” the command can identify multiple devices to be the target of the event.),
 the determination being made by using (i) a group table that indicates groups of devices sharing at least one characteristic (James: para.0027 “For instance, if the transcription reads “turn on the couch lamp,” the device topology representation can be accessed to determine if there is a device specified in the device topology representation having a device identifier of “couch lamp.”” The interpreter when generating the interpretation of the utterance that has been transcribed can access the device topology representation  para.0040 “In particular, the living room 158 is associated with a lighting device having a device identifier of “couch lamp,” a thermostat device having a device identifier of “downstairs thermostat,” and a speaker device having a device identifier of “living room speaker.” ” Fig. 3 shows this topology representation, and each group of devices of each room is a group table, as they share the common characteristic of room of main house.), 
(ii) a location tree indicating a hierarchy of locations for the devices (James Fig. 3, para.0040 “The device topology representation 116 defines a topology of a plurality of smart devices within a plurality of structures associated with the user. In particular, the structures include a main home 152, a beach house 154, and an office 156 associated with the user. Each structure can be organized in to one or more rooms within the structure. For instance, FIG. 3 depicts a living room 158, a bedroom 160, and a guest room 162 associated with the main home 152.” the topological representation as a whole is the location tree, that shows the location of each device, house and room.) , and 
(iii) a virtual event dataset correlating attributes of the devices to events (James: para.0050 “In some implementations, the interpreter 110 can infer the selected devices based at least in part on the device attributes specified in the device topology representation 116. The device attributes can specify a type of each device (e.g. lighting device, speaker device, etc.), one or more capabilities of, or actions that can be performed by, each device (e.g. turn on, turn off, increase volume, decrease volume, increase speed, decrease speed, etc.), and/or other suitable attributes or traits associated with the device. In this manner, the transcription can be compared against the device attributes specified in the device topology representation to determine the one or more selected devices. For instance, the interpreter 110 can compare one or more terms in the transcription with the one or more device attributes for the devices to determine a correlation. For instance, if the transcription reads “increase the temperature,” the interpreter 110 can attempt to identify one or more devices having suitable attributes associated with an action of increasing a temperature. In this manner, the interpreter 110 may be able to narrow the appropriate devices to the “upstairs thermostat” and the “downstairs thermostat.”” the topology representation 116 also contains device attributes, the data set of each of the devices attributes that identify the type of device it is for example a lighting device, is associated with the event of turning on the light for example.); 
generating device control commands for changing the attributes of the selected target devices (James: para.0059 “Once the selected device(s) and the actions to be performed have been determined, one or more control commands can be determined instructing the selected device(s) to perform the appropriate action(s). In particular, data indicative of the selected device(s) and the action(s) to be performed can be provided to the command generator 112. The command generator 112 can determine one or more suitable control commands for the selected device(s). As indicated, the control commands can be any suitable control command for communicating with the selected device(s). ” command generator generates the command using the information generated in steps 202-208 in Fig. 4. para.0066 “At (210), method (200) can include generating one or more control commands for the one or more selected devices based at least in part on the interpretation.”); and 
transmitting the device control commands to the selected target devices using a wired or wireless protocol (James: Fig. 8, para.0084 “The server 710 can also include a network interface used to communicate with one or more client devices 730 over the network 740. ” the network interface is both the receiving module and transmission module, as it communicates with client devices 730. para.0066 “At (212), the method (200) can include providing the one or more control commands to the selected devices, such that the selected devices can execute the control commands and perform the appropriate actions.”).
However James does not explicitly disclose a virtual event matrix correlating attributes of the devices to events.
Barnett discloses a virtual event matrix correlating attributes of the devices to events (Barnett: Fig. 7, the attribute of the device, such as the hard ware or software elements 720, are mapped to a command 702. para.0047 “By way of specific example, receipt of a "TV power on" request from remote control 102 or the like at a UEC provisioned with the preferred command matrices illustrated in FIG. 7 may cause retrieval of data element 720, indicating that the command is to be communicated to the TV appliance, e.g., television 106, using an HDMI CEC command. At step 1304, the UCE programming may determine if the retrieved value constitutes a null element.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine James and Barnett in order to incorporate a virtual event matrix correlating attributes of the devices to events.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving organization of commands to device interface to ease command generation by the system (Barnett: para.0047).

Regarding Claim 14 James-Barnett discloses claim 13 as set forth above.
James further discloses wherein event expression has near natural language syntax (James: para.0044 “As indicated, the transcriber 108 can determine one or more text transcriptions of the voice utterance based at least in part on the language model data 114. ” para.0026 “As an example, if a transcription of a voice utterance from a user states to “turn on the lights,” ” the expression “turn on the lights” has language syntax), and wherein the event expression specifies an event and a description of a set of devices with attributes to be changed in accordance with the event (James: para.0027 “For instance, if the transcription reads “turn on the couch lamp,” the device topology representation can be accessed to determine if there is a device specified in the device topology representation having a device identifier of “couch lamp.”” the transcription from the transcriber can result in the event of “turn on” and the set of devices of “couch lamp” para.0076 “For instance, if multiple devices have the same or similar device identifier, the selected devices may not be able to be determined. If the selected device(s) can be determined, at (506), method (500) can include determining the selected device(s) and the actions to be performed by the selected devices.” the command can identify multiple devices to be the target of the event, the event being the action such as “turn on”, which would change the state of the device to on.),

Regarding Claim 15, James-Barnett discloses claim 14 as set forth above.
James further discloses wherein the description of the set of devices in the event expression includes at least one of names (James: para.0047 “For instance, if the transcription reads “turn the volume up on the living room speaker,” ” Fig. 3 shows that “living room speaker” is the name of the device), 
types (James: para.0049 ““turn on the sofa lamp,” the interpreter 110 can identify the device identifier “couch lamp,” and can determine that the phrase “sofa lamp” is sufficiently similar to the device identifier “couch lamp.”” lamp type), 
user defined groups of devices (James: para.0029 “As an example, a transcription reading “turn on the lights in the bedroom,” may not include a reference to a specific device identifier, such that a direct match cannot be determined. In such instance, the device topology representation may be accessed to infer one or more selected devices. For instance, the device topology representation can be accessed to identify a room labeled “bedroom” in a structure specified in the device topology representation. If such “bedroom” is identified, one or more appropriate devices located within the bedroom can be identified. For instance, if the device topology representation specifies one or more lighting devices within the bedroom, at least one of the one or more lighting devices can be inferred as the selected device(s).” bedroom grouped devices, para.0037 “The device topology representation 116 can be constructed by the user to define an organizational topology of one or more smart devices associated with the user. ”), and 
the location of devices intended to receive the event (James: para.0029 “As an example, a transcription reading “turn on the lights in the bedroom,” may not include a reference to a specific device identifier, such that a direct match cannot be determined. In such instance, the device topology representation may be accessed to infer one or more selected devices. For instance, the device topology representation can be accessed to identify a room labeled “bedroom” in a structure specified in the device topology representation. If such “bedroom” is identified, one or more appropriate devices located within the bedroom can be identified. For instance, if the device topology representation specifies one or more lighting devices within the bedroom, at least one of the one or more lighting devices can be inferred as the selected device(s).” bedroom location devices).

Regarding Claim 19, James-Barnett discloses claim 13 as set forth above.
James further discloses wherein the request is sent using a wired or wireless protocol from a user interface or a device of the plurality of devices (James: Fig. 8 and para.0091 “The network 740 can be any type of communications network, such as a local area network (e.g. intranet), wide area network (e.g. Internet), cellular network, or some combination thereof. The network 740 can also include a direct connection between a client device 730 and the server 710. In general, communication between the server 710 and a client device 730 can be carried via network interface using any type of wired and/or wireless connection, using a variety of communication protocols (e.g. TCP/IP, HTTP, SMTP, FTP), encodings or formats (e.g. HTML, XML), and/or protection schemes (e.g. VPN, secure HTTP, SSL).” communication between the devices can be wired or wireless protocols.).

Regarding Claim 20, James-Barnett discloses claim 13 as set forth above.
James further discloses wherein the characteristics in the group table include at least one of names (James: Fig. 3, it can be seen every device has a name), types (James: para.0050 “The device attributes can specify a type of each device (e.g. lighting device, speaker device, etc.)”), aspects (James: para.0050 “The device attributes can specify … other suitable attributes or traits associated with the device.” any general attribute or trait), and functions of the devices (James: para.0050 “The device attributes can specify …one or more capabilities of, or actions that can be performed by, each device (e.g. turn on, turn off, increase volume, decrease volume, increase speed, decrease speed, etc.), ”).


Claim(s) 2, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over James et al. (hereinafter James, US 2018/0096683 A1) in view of Barnett et al. (hereinafter Barnett, US 2013/0107131 A1) in view of Wang et al. (hereinafter Wang, US 2020/0177681 A1).

Regarding Claim 2, James-Barnett discloses claim 1 as set forth above.
James further discloses (i) digital twins for the selected target devices, each digital twin having virtual attributes that correspond to the attributes of one of the selected target devices (James Fig. 3, para.0040 “The device topology representation 116 defines a topology of a plurality of smart devices within a plurality of structures associated with the user. In particular, the structures include a main home 152, a beach house 154, and an office 156 associated with the user. Each structure can be organized in to one or more rooms within the structure. For instance, FIG. 3 depicts a living room 158, a bedroom 160, and a guest room 162 associated with the main home 152.” para.0063 “The device topology representation can further include one or more device attributes for the devices. The device attributes can specify device types, capabilities, etc. In this manner, the device topology representation can provide allow a user to organize a smart home or internet of things network by location of the devices.” each item in Fig.3, such as “couch lamp” para.0050 “The device attributes can specify a type of each device (e.g. lighting device, speaker device, etc.),” is a digital twin of the actual real life couch lamp, which has attributes that correspond to the attributes of those devices.)
However James-Barnett does not explicitly disclose wherein the event interpretation module includes (i) digital twins for the selected target devices, each digital twin having virtual attributes that correspond to the attributes of one of the selected target devices, and (ii) device controllers associated with each of the digital twins, the devices controllers being capable of generating device control commands for changing attributes of the selected target devices.
Wang discloses wherein the event interpretation module includes (i) digital twins for the selected target devices, each digital twin having virtual attributes that correspond to the attributes of one of the selected target devices (Wang: Fig. 6 para.0105 “To exploit the full range of benefits from smart manufacturing, the concept of “digital twins” may be utilized. Digital twins may refer to digital or virtual companions of physical products; digital twins may use collected data from sensors installed on physical products to represent their near real-time status, working condition, and/or other information. Through digital twins, a physical product can be monitored, managed, and maintained remotely and even more efficiently without sending any technician to check the product physically. Digital twins may facilitate link binding and resulting automatic content synchronization from physical products to their digital twins or vice versa. FIG. 6 shows two example scenarios of digital twins:” para.0107 “Scenario 2: some maintenance commands may need to be automatically transferred from digital twins to the corresponding physical products; in this case, a link binding may be created between digital twins (e.g., source resource) and physical products (e.g., destination resource)” the software that sends the maintenance commands to physical devices is the event interpretation module in this case, as it is responsible for the maintenance commands. Each digital twin contains information regarding its current state and condition, the attributes.), 
and (ii) device controllers associated with each of the digital twins, the devices controllers being capable of generating device control commands for changing attributes of the selected target devices (Wang: Fig. 6 para.0105 “To exploit the full range of benefits from smart manufacturing, the concept of “digital twins” may be utilized. Digital twins may refer to digital or virtual companions of physical products; digital twins may use collected data from sensors installed on physical products to represent their near real-time status, working condition, and/or other information. Through digital twins, a physical product can be monitored, managed, and maintained remotely and even more efficiently without sending any technician to check the product physically. Digital twins may facilitate link binding and resulting automatic content synchronization from physical products to their digital twins or vice versa. FIG. 6 shows two example scenarios of digital twins:” para.0107 “Scenario 2: some maintenance commands may need to be automatically transferred from digital twins to the corresponding physical products; in this case, a link binding may be created between digital twins (e.g., source resource) and physical products (e.g., destination resource)” each digital twin also contains a link to the physical devices, and commands are forwarded directly from the digital twin to the physical devices.  The software that transfers the maintenance commands from each digital twin to the devices are controllers for each digital twin.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine James with Wang in order to incorporate wherein the event interpretation module includes (i) digital twins for the selected target devices, each digital twin having virtual attributes that correspond to the attributes of one of the selected target devices, and (ii) device controllers associated with each of the digital twins, the devices controllers being capable of generating device control commands for changing attributes of the selected target devices.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of ease of implementing changes onto devices (Wang: para.0105-0107).

Regarding Claim 16, James-Barnett discloses claim 13 as set forth above.
However James-Barnett does not explicitly disclose wherein the device control commands are generated using (i) digital twins of the selected target devices, the digital twins having virtual attributes corresponding to the attributes of the selected target devices, and (ii) device controller associated with the digital twins.
Wang discloses wherein the device control commands are generated using (i) digital twins of the selected target devices, the digital twins having virtual attributes corresponding to the attributes of the selected target devices (Wang: Fig. 6 para.0105 “To exploit the full range of benefits from smart manufacturing, the concept of “digital twins” may be utilized. Digital twins may refer to digital or virtual companions of physical products; digital twins may use collected data from sensors installed on physical products to represent their near real-time status, working condition, and/or other information. Through digital twins, a physical product can be monitored, managed, and maintained remotely and even more efficiently without sending any technician to check the product physically. Digital twins may facilitate link binding and resulting automatic content synchronization from physical products to their digital twins or vice versa. FIG. 6 shows two example scenarios of digital twins:” para.0107 “Scenario 2: some maintenance commands may need to be automatically transferred from digital twins to the corresponding physical products; in this case, a link binding may be created between digital twins (e.g., source resource) and physical products (e.g., destination resource)” the software that sends the maintenance commands to physical devices is the event interpretation module in this case, as it is responsible for the maintenance commands. Each digital twin contains information regarding its current state and condition, the attributes.), 
and (ii) device controller associated with the digital twins (Wang: Fig. 6 para.0105 “To exploit the full range of benefits from smart manufacturing, the concept of “digital twins” may be utilized. Digital twins may refer to digital or virtual companions of physical products; digital twins may use collected data from sensors installed on physical products to represent their near real-time status, working condition, and/or other information. Through digital twins, a physical product can be monitored, managed, and maintained remotely and even more efficiently without sending any technician to check the product physically. Digital twins may facilitate link binding and resulting automatic content synchronization from physical products to their digital twins or vice versa. FIG. 6 shows two example scenarios of digital twins:” para.0107 “Scenario 2: some maintenance commands may need to be automatically transferred from digital twins to the corresponding physical products; in this case, a link binding may be created between digital twins (e.g., source resource) and physical products (e.g., destination resource)” each digital twin also contains a link to the physical devices, and commands are forwarded directly from the digital twin to the physical devices.  The software that transfers the maintenance commands from each digital twin to the devices are controllers for each digital twin.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine James-Barnett with Wang in order to incorporate wherein the device control commands are generated using (i) digital twins of the selected target devices, the digital twins having virtual attributes corresponding to the attributes of the selected target devices, and (ii) device controller associated with the digital twins.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of ease of implementing changes onto devices (Wang: para.0105-0107).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over James et al. (hereinafter James, US 2018/0096683 A1) in view of Barnett et al. (hereinafter Barnett, US 2013/0107131 A1) in view of Seymour et al. (hereinafter Seymour, US 2013/0054048 A1).
Regarding Claim 9, James-Barnett discloses claim 7 as set forth above.
However James does not explicitly disclose wherein at least one of the plurality of devices is a virtual device.
Seymour discloses wherein at least one of the plurality of devices is a virtual device (Seymour: para.0034 “In another embodiment, the position of the virtual device 46 may also be changed by audio commands spoken from occupants in the vehicle 12. The display device 18 may be configured to receive data obtained from audio commands which may be captured from the audio-capture device 42 (described in more detail below).” voice commands can be used to control virtual devices on a screen.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine James-Barnett with Seymour in order to incorporate wherein at least one of the plurality of devices is a virtual device.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of additional controllable features for the user thereby improving user experience (Seymour: para.0034).

Claim(s) 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over James et al. (hereinafter James, US 2018/0096683 A1) in view of Barnett et al. (hereinafter Barnett, US 2013/0107131 A1) in view of Shrivastava et al. (hereinafter Shrivastava, US 2015/0116811 A1).
Regarding Claim 17, James-Barnet discloses Claim 13 as set forth above.
However James does not explicitly disclose a step of providing an exception that (i) modifies attributes changes corresponding to an event or (ii) modifies the selected target of devices for attributes corresponding to an event.
Shrivastava discloses a step of providing an exception that (i) modifies attributes changes corresponding to an event or (ii) modifies the selected target of devices for attributes corresponding to an event (Shrivastava: para.0070 “Another example of a type of interaction between a user and a network window controller is through a concept referred to herein as "adaptive control." With adaptive control, the window control application (or another application acting in concert with the window control application) is sufficiently intelligent to recognize when a particular change in the rules or program for controlling one or more windows needs to be made. When a controller comes to this recognition, it may use the window control application to notify the user of the proposed adaptation. The user can then elect to approve or reject the proposed adaptation. Note that in alternative embodiments, the user is not given this choice and the system will automatically make the change. Such automatic change may be accompanied by notification to the user via the application with changes being made. In an example of adaptive control, the application infers that the windows in a room should tint between noon and 1 PM on weekdays based on a user's history of manually tinting the windows during this time period.” based on user pattern of an event that is made regularly, system can detect this pattern of events and enacts automated attribute change of that feature during this time period.  Thereby meeting the requirement of both a modified attribute change corresponding to an event, and modifying the selected target for attributes corresponding to that event.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine James-Barnett with Shrivastava in order to incorporate a step of providing an exception that (i) modifies attributes changes corresponding to an event or (ii) modifies the selected target of devices for attributes corresponding to an event.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved user experience by automating features that are otherwise manually changed (Shrivastava: para.0070).

Regarding Claim 18, James-Barnett- Shrivastava discloses claim 17 as set forth above.
However James-Barnett does not explicitly disclose wherein the exception is added to at least one of the virtual event matrix and all or parts of the hierarchy of locations in the location tree.
Shrivastava discloses wherein the exception is added to at least one of the virtual event matrix and all or parts of the hierarchy of locations in the location tree (Shrivastava: para.0070 “Another example of a type of interaction between a user and a network window controller is through a concept referred to herein as "adaptive control." With adaptive control, the window control application (or another application acting in concert with the window control application) is sufficiently intelligent to recognize when a particular change in the rules or program for controlling one or more windows needs to be made. When a controller comes to this recognition, it may use the window control application to notify the user of the proposed adaptation. The user can then elect to approve or reject the proposed adaptation. Note that in alternative embodiments, the user is not given this choice and the system will automatically make the change. Such automatic change may be accompanied by notification to the user via the application with changes being made. In an example of adaptive control, the application infers that the windows in a room should tint between noon and 1 PM on weekdays based on a user's history of manually tinting the windows during this time period.” this functionality is based on particular windows being tinted during particular windows of time, therefore this exception is only added to parts of the hierarchy of location in the location tree that share this pattern.  For example in this case, it is a particular room. ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine James-Barnett with Shrivastava in order to incorporate wherein the exception is added to at least one of the virtual event matrix and all or parts of the hierarchy of locations in the location tree.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved user experience by automating features that are otherwise manually changed (Shrivastava: para.0070).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim US 2018/0277107 A1 see para.0007, 0064 and Fig. 1 that show voice commands to control devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133. The examiner can normally be reached 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUI H KIM/             Examiner, Art Unit 2453                                                                                                                                                                                           

/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453